DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa in view of Maes.
Arakawa (US Pub. No. 2017/0244939 A1) discloses:
Regarding claim 1, a light source apparatus (Figure 1, element 100) comprising: a light emitting element (Figure 1, element 10) configured to emit first light (i.e. light emitted by element 10; Figure 1, element E); a wavelength conversion element (Figure 1, element 30) configured to convert part of the first light (Figure 1, element E) into second light (Figure 1, element Y) having a wavelength different from a wavelength of the first light, and to emit the second light (Figure 1, element Y) and unconverted light (i.e. blue light; page 2, paragraph 0031, lines 1-3) that is the first light which is not converted into the second light (Figure 1, element Y); and an optical element (Figure 1, element 80) configured to cause the first light (Figure 1, element E) to enter the wavelength conversion element (Figure 1, element 30), and the second light (Figure 1, element Y), and the second light (Figure 1, element Y) and the unconverted light (i.e. blue light; Figure 1, element E; page 2, paragraph 0031, lines 3-5) from the wavelength conversion element (Figure 1, element 30) to travel in a direction different to travel in a direction different from a direction of the light emitting element (Figure 1, element 10).  
Regarding claim 2, the wavelength conversion element includes a quantum rod (page 8, paragraph 0116, line 4).
Regarding claim 3, the wavelength conversion element (Figure 1, element 30) includes, from an incident side of the first light (Figure 1, element E), at least a wavelength converter (i.e. wavelength conversion element; Figure 1, element 42) configured to convert the part of the first light (Figure 1, element E) into the second light (Figure 1, element Y), and a reflector (i.e. reflecting film; figure 1, element 41) configured to reflect the unconverted light (i.e. blue light).
Regarding claim 4, the reflector (i.e. reflecting film; Figure 1, element 41) diffuses the unconverted light (i.e. blue light).
Regarding claim 5, each of the first light (Figure 1, element E), the second light (Figure 1, element Y), and the unconverted light (i.e. blue light) is the linear polarization light (page 3, paragraph 0047, lines 14-16), and wherein the optical element (Figure 1, element 80) reflects the first light (Figure 1, element E) and transmits the second light (Figure 1, element Y) and the unconverted light (i.e. blue light).
Regarding claim 13, an image projection apparatus (i.e. projector; Figure 1, element 1) comprising a light source apparatus (Figure 1, element 100); and a light modulation element (i.e. light modulation devices; Figure 1, elements 400B, 400G and 400R) configured to modulate light from the light source apparatus (Figure 1, element 100), the image projection apparatus (Figure 1, element 1) being configured to project image light from the light modulation element (i.e. light modulation devices; Figure 1, elements 400B, 400G and 400R) onto a projection surface (Figure 1, 
Arakawa teaches the salient features of the present invention as explained above except (regarding claims 1 and 13) a wavelength conversion element emitting mixed light of the second light as linear polarization light and the unconverted light as linear polarization light; and a polarization direction of the unconverted light is perpendicular to a polarization direction of the first light.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a wavelength conversion element emitting mixed light of the second light as linear polarization light and the unconverted light as linear polarization light; and a polarization direction of the unconverted light is perpendicular to a polarization direction of the first light as shown by Maes in combination with Arakawa’s invention for the purpose aligning the transmission and polarization direction of the polarized light, and for increasing the output without increasing étendue (Maes, page 2, paragraph 0011, lines 11-14).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Ishii (US Pub. No. 2012/0133846 A1) discloses a light source apparatus (Figure 5, element 1) comprising a wavelength converter (Figure 5, element 5), a polarization rotator (Figure 5, element 31) and a reflector (Figure 5, element 73).  However, Ishii and the prior art of record neither shows nor suggests a light source apparatus comprising between the wavelength converter and the reflector, a polarization rotator configured to rotate a polarization direction of the unconverted light that passes through the wavelength converter, is reflected by the reflector, and passes through the wavelength converter again so that the polarization direction of the unconverted light is different from a polarization direction of the first light.
Regarding claim 12, Arakawa (US Pub. No. 2017/0244939 A1) discloses a light source apparatus (Figure 1, element 100) comprising: a light emitting element (Figure 1, element 10) configured to emit first light (i.e. light emitted by element 10; Figure 1, element E); a wavelength conversion element (Figure 1, element 30) configured to convert part of the first light (Figure 1, element E) into second light (Figure 1, element Y) having a wavelength different from that of the first light, and to emit the second light (Figure 1, element Y); a third light and fourth (Figure 1, elements G and R) light having wavelengths different from a wavelength of the first light (Figure 1, element E) and from one another.  Furthermore, Maes (US 2018/0299662 A1) discloses a wavelength conversion element (Figure 2, element 1), and a light emitting element configured to emit a first, second and third light (Figure 2, elements 10, 11 and 12).  However, Arakawa, Maes and the prior art of record neither shows nor suggests a light 
Regarding claim 14, Arakawa (US Pub. No. 2017/0244939 A1) discloses an image projection apparatus (i.e. projector; Figure 1, element 1) comprising a light source apparatus (Figure 1, element 100) and a light modulation element (i.e. light modulation devices; Figure 1, elements 400B, 400G and 400R) configured to modulate light from the light source apparatus (Figure 1, element 100), the image projection apparatus (Figure 1, element 1) being configured to project image light from the light modulation element (i.e. light modulation devices; Figure 1, elements 400B, 400G and 400R) onto a projection surface (Figure 1, element SCR), wherein the light source apparatus (Figure 1, element 100) includes: a light emitting element (Figure 1, element 10) configured to emit first light (i.e. light emitted by element 10; Figure 1, element E); a wavelength conversion element (Figure 1, element 30) configured to convert the first light (Figure 1, element E) into second light (Figure 1, element Y), third light and fourth light (Figure 1, elements G and R) having wavelengths different from a wavelength of the first light (Figure 1, element E) and from one another; and an optical element (Figure 1, element 80) configured to cause the first light (Figure 1, element E) to enter the wavelength conversion element (Figure 1, element 30), and the second light (Figure 1, element Y), the third light (Figure 1, element G), and the fourth light (Figure 1, element R) the wavelength conversion element 
Regarding claims 7 and 8, the claims are allowable based on their dependence from allowable claim 6.

Response to Arguments
Applicant’s arguments filed on 06/03/2021 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsumoto (US Pub. No. 2014/0016098 A1) discloses a light source apparatus including a polarization conversion element, a fluorescent substance and a light source 
Li (US Pub. No. 2019/0107771 A1) shows for a laser projection device, a dichroic component is disposed on a light emitting path of a laser array for receiving a first blue polarized light from the laser array.  A 1/4 wave plate is disposed between a reflective component and the dichroic component and configured to receive the first blue polarized light from the dichroic component, generate a second blue polarized light, and emit the second blue polarized light to the reflective component; and further configured to receive the second blue polarized light reflected by the reflective component, generate a third blue polarized light, and emit the third blue polarized light to the dichroic component.  The dichroic component is further configured to receive the third blue polarized light from the 1/4 wave plate and fluorescent light from a reflective fluorescent wheel, and output the third blue polarized light and the fluorescent light in a same light emitting direction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MC/
08/19/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882